ORDER
PER CURIAM
Appellants Carol A. Whitley and John M. Kurz appeal the trial court’s judgment denying them separate motions to vacate or amend summary judgment in favor of Flagstar Bank, FSB and for new trial. Appellant Whitley also appeals the trial court’s grant of summary judgment in favor of Flagstar. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).